              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN




BARBARA BIRD,

              Plaintiff,

v.

JOHNSON & JOHNSON, JANSSEN                               Case No. 20-cv-1309
PHARMACEUTICALS, INC., ORTHO-
MCNEIL PHARMACEUTICAL, LLC,
JANSSEN RESEARCH &
DEVELOPMENT, LLC, JANSSEN
ORTHO, LLC, TEVA
PHARMACEUTICAL INDUSTRIES LTD.,
TEVA PHARMACEUTICALS USA, INC.
and TEVA BRANDED
PHARMACEUTICAL PRODUCTS R&D,
INC.,

              Defendants.



                                      ORDER

      Now before the court is Defendant Janssen Pharmaceuticals, Inc.’s Motion to Stay

All Proceedings Pending a Decision on MDL Centralization (ECF No. 12) and Stipulated

Motion for Extension of Time to File an Answer/Other Responsive Pleading (ECF No. 17).




        Case 2:20-cv-01309-WED Filed 10/14/20 Page 1 of 2 Document 18
       Defendant’s Motion for a Stay of All Proceedings Pending a Decision on MDL

Centralization is unopposed. (ECF No. 17, ¶7). Having reviewed defendant’s motion, the

court, for good cause, hereby GRANTS the request and STAYS all proceedings pending

the outcome of the Motion to Transfer In Re Elmiron (Pentosan Polysulfate Sodium) Products

Liability Litigation to the District of New Jersey, which has been filed with the United

States Judicial Panel on Multidistrict Litigation, Pending No. 135.

       Upon good cause shown, the Court hereby also GRANTS Defendant’s Stipulated

Motion for Extension of Time to File an Answer/Other Responsive Pleading (ECF No. 17),

thereby permitting defendant to file its responsive pleading within seven days of the

expiration of the order staying this case.

       Dated at Milwaukee, Wisconsin this 14th day of October, 2020.



                                                 _________________________

                                                 WILLIAM E. DUFFIN

                                                 U.S. Magistrate Judge




                                             2

        Case 2:20-cv-01309-WED Filed 10/14/20 Page 2 of 2 Document 18
